Title: From George Washington to Timothy Pickering, 8 July 1796
From: Washington, George
To: Pickering, Timothy


        (Confidential)
       
        
          Sir,
          Mount Vernon 8th July 1796
        
        My letters to the Secretary of the Treasury of the 4th & 6th Instant, with the present enclosure, conveys fully the sentiments of the Attorney General with respect to the best mode of executing the Act “For the relief and Protection of American Seamen.” He has, since his opinion was transmitted in the above letter of the 6th, consulted two of our most eminent Lawyers, in these parts, and finds an entire accordance of opinion. I request, therefore, that the measure recommended may be pursued.
        Your letters of the 1st and 2d instant, with several enclosures in the latter, came safe, and duly to hand. After that serious consideration which the subject deserved, I have determined to recall the American Minister at Paris; and am taking measures to supply his place; but the more the latter is revolved, greater the difficulties appear, to do it ably, & unexceptionably. By this, I mean one, who will promote, not thwart the Neutral policy of the government, & at the same time will not be obnoxious to the People among whom he is sent.
        Proofs, little short of positive, are already in my possession, that neither Mr Henry, nor Mr Marshall wd accept of such an appointment. The chances against General Pinckney’s doing it are strong, tho’ not quite so great; and with respect to Mr Smith,

altho’ it would be a very agreeable choice to me, I am sure it would not concenter those opinions which policy would require. Mr Carroll of Carrolton, tho’ sensible, and attached to Federal measures, would find himself on quite new ground; and besides he has such large concerns of his own to attend to, & is so tenacious of them, that it is morally certain he could not be prevailed on to go.
        Having taken this view of the subject, I am, by this days Post, writing to General Pinckney. This letter I shall enclose to Mr Marshall (as he is in the line, Mr Henry being much out of it) to be forwarded—or returned—as he shall decide with respect to himself—In the meantime, as the offer ends with General Pinckney, other characters should be held in contemplation, in case of his refusal.
        The letter to the Minister Plenipotentiary of France, in Philadelphia, appears to be well conceived, and is accordingly approved. The transmitted copy of Mr Monroes letter to [ ] must be erroneously dated—“Paris June 24th 1796”—I presume it is in the year, and should be 1795.
        
          Go: Washington
        
      